DETAILED ACTION
The present Office action is in response to the application filing on 13 OCTOBER 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 4 and 12, both claims recite “the interpolation” without proper antecedent basis, since in both claims “the interpolation” could be referencing the interpolation of the subsampling and/or the downsampling. For examination purposes, the claim will be treated as referencing both the subsampling and downsampling.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 requires two limitations, the first is the dependency of claim 9 and the second is an encoder configured to encode. Additionally, because Applicant has paid for only two independent claims then claim 14 is treated as a dependent claim and the dependency to claim 9 is not treated as further limiting. Therefore, the only limitation to consider is the encoder configured to encode limitation, which appears verbatim in claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5-10, 13-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,036,707 B2 (hereinafter “Guduru”) in view of U.S. Publication No. 2012/0275511 A1 (hereinafter “Shemer”).
Regarding claim 1, Guduru discloses a method of pre-processing images of a video stream before encoding the video stream (FIG. 2, ‘video encoder pre-processor 201’ with the functions applied by 210-240 and feeding into ‘video encoder 122’), the method comprising:


obtaining the images (FIG. 2, ‘video content 150’ input into ‘video encoder pre-processor 201]), wherein the obtained images have a first resolution (col. 5, ll. 59-60, “The first resolution adjustor 210-1 may be used to reduce the native resolution of the video content 150 frames”),
subsampling the obtained images to intermediate images having the second resolution lower than the first resolution and lower than a third resolution (col. 5, ll. 61-62, “the first resolution adjustor 210-1 may down-sample the video content 150 frames.” FIG. 2 depicts a first resolution adjustor 210-1 for down-sampling the resolution and then second resolution adjustor 210-2 for up-sampling the resolution, making the resolution of the first resolution adjustor 210-1 the lowest resolution), and
upsampling the intermediate images to output images having the third resolution, wherein the third resolution is the same for all images of the video stream (col. 6, 42-44, “The second resolution adjustor 210-2 may up-sample/down-sample the reduced resolution video content frames 220 to a new resolution;” FIG. 2, the output of ‘second resolution adjustor 210-2’ is output of the ‘video encoder pre-processor 201’ and input to ‘video encoder 122’).
Guduru fails to expressly disclose determining a characteristic of the video stream; and
determining the second resolution based on the determined characteristic of the video stream.
However, Shemer teaches determining a characteristic of the video stream ([0006], ll. 9-12, “selecting a spatial down-sampling mode based on one or more other content characteristics in response to the encoder rate being greater than or equal to the identified transitional bit rate multiplied by the threshold;” [0004], ll. 8-9, “down-sampling the source video resolution”); and
determining the second resolution based on the determined characteristic of the video stream ([0006], ll. 13-17, “depending upon the extracted content characteristics, a 2x2 down-sampling, 1x2 down-sampling, or 2x1 down-sampling mode may be selected. The extracted content characteristics may include at least one of a motion coherence or a motion horizontalness:” e.g., half bidirectional resolution or half unidirectional resolution).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have determined a resolution based on content characteristics, as taught by Shemer ([0006]), in Guduru’s invention. One would have been motivated to modify Guduru’s invention, by incorporating Shemer’s invention, to provide dynamic formats and encoding methods optimized by network conditions and encoder performance fluctuations ([0002]), which is also a simple substitution of one method of determining the appropriate down-sampling resolution with another obtaining predictable results.
Regarding claim 2, Guduru and Shemer disclose all of the limitations of claim 1, as outlined above. Additionally, Guduru teaches wherein the subsampling comprises applying a subsampling algorithm, and/or the upsampling comprises applying an upsampling algorithm configured to increase correlation between pixels of the output images in relation to the correlation between pixels of the obtained images (col. 5, ll. 61-62, “the first resolution adjustor 210-1 may down-sample the video content 150 frames;” col. 6, 42-44, “The second resolution adjustor 210-2 may up-sample/down-sample the reduced resolution video content frames 220 to a new resolution;” col. 6, 32-34, “the video content frames 220 may be adjusted to their original resolution.” Note, up-sampling to the original native resolution increases the correlation between the pixels as they are restored. Col. 4, ll. 8-9 discloses a software implementation. Note, Shemer similarly discloses a software approach in implementing the functions of the preprocessor, see [0033]).
Regarding  claim 5, Guduru and Shemer disclose all of the limitations of claim 1, as outlined above. Additionally, Shemer discloses wherein the characteristics the video stream is one of a motion level, a light level, a noise level, and a bitrate ([0006], ll. 13-17, “depending upon the extracted content characteristics, a 2x2 down-sampling, 1x2 down-sampling, or 2x1 down-sampling mode may be selected. The extracted content characteristics may include at least one of a motion coherence or a motion horizontalness;” [0053-0054] describes a determination of luminance levels; [0010] describes spatial down-sampling based on distortion metrics, which is one interpretation for noise level). The same motivation of claim 1 applies to claim 5.
Regarding claim 6, Guduru and Shemer disclose all of the limitations of claim 1, as outlined above. Additionally, Guduru discloses a method of encoding images of a video stream, the method comprising: 
pre-processing the images according to the method of pre-processing images of a video stream in claim 1 (FIG. 2, ‘video encoder pre-processor 201’. The same rationale of claim 1 applies to claim 6); and
encoding the output images by an encoder (FIG. 2, ‘video encoder 122] encodes the output images of ‘video encoder pre-processor 201’).
Regarding claim 7, Guduru and Shemer disclose all of the limitations of claim 1, as outlined above. Additionally, Guduru discloses wherein the upsampling comprises partitioning pixels of the output images into a predetermined block size, wherein the predetermined block size is determined based on a block size supported by the encoder (FIG. 3 depicts pixels partitioned into block sizes in the first, second, and third resolution, wherein each is supported by the encoder, since it is a representation of the implemented encoder).
Regarding claim 8, the limitations are the same as those in claim 1; however, written as a non-transitory computer readable storage medium. Therefore, the same rationale of claim 1 applies to claim 8. Additionally, Shemer discloses a non-transitory computer readable storage medium having stored thereon instructions that when executed by a device having processing capabilities, causes the device having capabilities to implement [a] method ([0033], “The preprocessor 114 may be implemented as either hardware or software, or some combination thereof;” [0024-0026] describes a combination of a memory and processor executing instructions, representing a software implementation). The same motivation of claim 1 applies to claim 8.
Regarding claim 9, the limitations are the same as those in claim 1; however, written in machine form instead of process form. Therefore, the same rationale of claim 1 applies to claim 9. Additionally, Guduru discloses an image processing device comprising circuitry (FIG. 2 ‘video encoder pre-processor 201’ and ‘video encoder 122’. Col. 1, ll. 55-59 discloses circuitry and also col. 5, ll. 55-58) and an encoder configured to encode the output images into an encoded video stream (FIG. 2, ‘video encoder 122’).
Regarding claim 10, the limitations are the same as those in claim 2. Therefore, the same rationale of claim 2 applies to claim 10.
Regarding claim 13, the limitations are the same as those in claim 5. Therefore, the same rationale of claim 5 applies to claim 13.
Regarding claim 14, the limitations are the same as those in claim 6. Therefore, the same rationale of claim 6 applies to claim 14.
Regarding claim 15, Guduru and Shemer disclose all of the limitations of claim 9, as outlined above. Additionally, Shemer discloses a monitoring camera comprising the image processing device of claim 9 ([0023], “digital camera, a digital camcorder, a computer server, a webcam, a mobile phone, a personal digital assistant, or any other device capable of capturing or transmitting video”). The same motivation of claim 9 applies to claim 15.
Regarding claim 16, the limitations are the same as those in claim 15. Therefore, the same rationale of claim 15 applies to claim 16.
Regarding claim 19, the limitations are the same as those in claim 15. Therefore, the same rationale of claim 15 applies to claim 19.
Claim(s) 3, 4, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,036,707 B2 (hereinafter “Guduru”) in view of U.S. Publication No. 2012/0275511 A1 (hereinafter “Shemer”), and further in view of U.S. Publication No. 2014/0169700 A1 (hereinafter “Liu”).
Regarding claim 3, Guduru and Shemer disclose all of the limitations of claim 2, as outlined above. Additionally, Guduru disclose wherein the subsampling algorithm is based on (FIG. 2 depicts the ‘first resolution adjustor 210-1’ operating on the obtained images and the ‘second resolution adjustor 210-2’ operating on the intermediate images, which is the result of the ‘first resolution adjustor 210-1’).
Guduru and Shemer fail to expressly disclose interpolation.
However, Liu discloses interpolation ([0047], “bilinear image interpolation is used to down-sample and up-sample”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a bilinear image interpolator, as taught by Liu ([0047]), in Guduru and Shemer’s invention. One would have been motivated to modify Guduru and Shemer’s invention, by incorporating Liu’s invention, because it is a simple substitution of one well-known method for upsampling and downsampling for another with the use of a bilinear filter to obtain predictable results.
Regarding claim 4, Guduru, Shemer, and Liu disclose all of the limitations of claim 3, as outlined above. Additionally, Liu discloses wherein the interpolation is one of bilinear interpolation, area interpolation, bicublin interpolation, bicubic interpolation, spline interpolation, lanczos interpolation, and sinc interpolation ([0047], “bilinear image interpolation is used to down-sample and up-sample”). The same motivation of claim 3 applies to claim 4.
Regarding claim 11, the limitations are the same as those in claim 3. Therefore, the same rationale of claim 3 applies to claim 11.
Regarding claim 12, the limitations are the same as those in claim 4. Therefore, the same rationale of claim 4 applies to claim 12.
Regarding claim 17, the limitations are the same as those in claim 15. Therefore, the same rationale of claim 15 applies to claim 17.
Regarding claim 18, the limitations are the same as those in claim 15. Therefore, the same rationale of claim 15 applies to claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481